IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SHARON BEAN and JOSH BEAN,1 §
                                §
         Petitioners Below,     §                 No. 185, 2019
         Appellants,            §
                                §                 Court Below: Family Court
         v.                     §                 of the State of Delaware
                                §
    DIVISION OF SERVICES FOR    §                 File No. CN18-02025
    CHILDREN, YOUTH AND THEIR §                   Petition No. 18-06680
    FAMILIES (DSCYF) and DAISY  §
    ACKEN,                      §
                                §
         Respondents Below,     §
         Appellees.

                               Submitted: June 25, 2019
                               Decided:   June 26, 2019

                                       ORDER

         When the appellants filed this appeal, they also filed a motion to proceed in

forma pauperis. That motion was denied on May 14, 2019. On June 5, 2019, the

Senior Court Clerk issued a notice, by certified mail, directing the appellants to show

cause why this appeal should not be dismissed for their failure to pay the Supreme

Court filing fee. On June 12, 2019, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered to the appellants. The

appellants did not respond to the notice to show cause within the required ten-day

period; therefore, dismissal of this action is deemed to be unopposed.


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Karen L. Valihura
                                    Justice




                                      2